Case 3:18-cv-01587-JD Document 126-3 Filed 10/09/19 Page 1 of 4




        Exhibit B
10/4/2019                    Case 3:18-cv-01587-JD Document    126-3MailFiled
                                                       Muslim Advocates         10/09/19 Page 2 of 4
                                                                         - Withdrawal



                                                                                                                              Nimra Azmi <nimra@muslimadvocates.org>



 Withdrawal
 Flentje, August (CIV) <August.Flentje@usdoj.gov>                                                       Thu, Oct 3, 2019 at 10:30 AM
 To: Shabnam Lotfi <shabnam@lotfilegal.com>
 Cc: "Kim, David (CIV)" <David.Kim4@usdoj.gov>, "Martinez, Angel (CIV)" <Angel.Martinez2@usdoj.gov>, Nimra Azmi
 <nimra@muslimadvocates.org>, "Evans, Eric" <EEvans@mayerbrown.com>, Veronica Sustic <veronica@lotfilegal.com>, "Grant, Nicole P.
 (CIV)" <Nicole.P.Grant@usdoj.gov>, "Go, Samuel (CIV)" <Samuel.Go@usdoj.gov>


    We do not agree to stipulate to dismissal. If you move for dismissal, we will respond.


    From: Shabnam Lotﬁ <shabnam@lotfilegal.com>
    Sent: Thursday, October 03, 2019 10:14 AM
    To: Flentje, August (CIV) <AFlentje@CIV.USDOJ.GOV>
    Cc: Kim, David (CIV) <davkim@CIV.USDOJ.GOV>; Martinez, Angel (CIV) <amartine@CIV.USDOJ.GOV>; Nimra Azmi
    <nimra@muslimadvocates.org>; Evans, Eric <EEvans@mayerbrown.com>; Veronica Sustic <veronica@lotfilegal.com>;
    Grant, Nicole P. (CIV) <ngrant@CIV.USDOJ.GOV>; Go, Samuel (CIV) <SGo@civ.usdoj.gov>
    Subject: Re: Withdrawal


    To avoid mischaracterizing your position, can you confirm your agreement or disagreement with the stipulation as written in the attached
    document?



    Attorney Shabnam Lotfi
    Lotfi Legal LLC
    14 W Mifflin St, Ste 300
    Madison, WI 53703
    (608) 259-6226
    shabnam@lotfilegal.com
    www.lotfilegal.com


    This message is for the intended recipient only and may contain privileged, proprietary, private or confidential information. This e-mail is intended solely for the use of the
    individual or entity to which it is addressed. The use, copying or distribution of the contents of this email, or any attachments hereto, by anyone other than the intended recipient,
    or an employee or agent authorized by the intended recipient, is prohibited. If you have received this e-mail in error, please notify the sender immediately and permanently delete
    the original e-mail and destroy any copies or printouts of this e-mail as well as any attachments.




    On Thu, Oct 3, 2019 at 8:39 AM Flentje, August (CIV) <August.Flentje@usdoj.gov> wrote:

       I think you will need to ﬁle a motion so we have a chance to respond. Thanks.
       Auggie


       From: Shabnam Lotﬁ <shabnam@lotfilegal.com>
       Sent: Wednesday, October 02, 2019 5:05 PM
       To: Flentje, August (CIV) <AFlentje@CIV.USDOJ.GOV>
       Cc: Kim, David (CIV) <davkim@CIV.USDOJ.GOV>; Martinez, Angel (CIV) <amartine@CIV.USDOJ.GOV>; Nimra
       Azmi <nimra@muslimadvocates.org>; Evans, Eric <EEvans@mayerbrown.com>; Veronica Sustic
       <veronica@lotfilegal.com>; Grant, Nicole P. (CIV) <ngrant@CIV.USDOJ.GOV>; Go, Samuel (CIV)
       <SGo@civ.usdoj.gov>
       Subject: Re: Withdrawal


       Auggie,


https://mail.google.com/mail/u/0?ik=e64d3a92bd&view=pt&search=all&permmsgid=msg-f%3A1646382907774896491&dsqt=1&simpl=msg-f%3A1646382907774…                                                  1/3
10/4/2019                   Case 3:18-cv-01587-JD Document    126-3MailFiled
                                                      Muslim Advocates         10/09/19 Page 3 of 4
                                                                        - Withdrawal
       Thank you for your response. We do not seek to withdraw Mr. Vazehrad and Ms. Motavaliabyazani in order to file new litigation on
       their behalf. They wish to no longer be a part of the Emami suit. Once the clients are withdrawn from the case, we do not plan to
       represent them in any further actions and we are unaware of any intention on their part to engage any Emami counsel to file any new
       action on their behalf that would raise claims identical or substantially similar to those in Emami. We note that Cal. Bar Rule of
       Professional Conduct 5.6 prohibits offering or making any agreement restricting any attorney’s right to practice, including, for
       example, an agreement not to represent the client in the future. Further, as of this date, the district court has not dismissed any of our
       claims with prejudice and in light of that, we would not bind our clients to a dismissal with prejudice, especially since that is not
       required by the Federal Rules.

       If the government stipulates to their withdrawal, I will file the notice this evening.

       Best,

       Shabnam



       Attorney Shabnam Lotfi
       Lotfi Legal LLC
       14 W Mifflin St, Ste 300
       Madison, WI 53703
       (608) 259-6226
       shabnam@lotfilegal.com
       www.lotfilegal.com


       This message is for the intended recipient only and may contain privileged, proprietary, private or confidential information. This e-mail is intended solely for the use of the
       individual or entity to which it is addressed. The use, copying or distribution of the contents of this email, or any attachments hereto, by anyone other than the intended
       recipient, or an employee or agent authorized by the intended recipient, is prohibited. If you have received this e-mail in error, please notify the sender immediately and
       permanently delete the original e-mail and destroy any copies or printouts of this e-mail as well as any attachments.




       On Wed, Oct 2, 2019 at 2:43 PM Flentje, August (CIV) <August.Flentje@usdoj.gov> wrote:

            Shabnam -- Are you seeking dismissal in order to ﬁle new litigation on behalf of your client raising similar claims? I
            don’t want to presume anything, but if that happens to be the case, we have some concerns to dismissal without
            prejudice if the goal is to reﬁle a similar suit. I think we can stipulate to dismissal if you stipulate to be bound by the
            district court’s rulings in future litigation in a federal district court. Given that the district court has partially
            dismissed your claims, we do not think it would be appropriate for you to dismiss without prejudice, ﬁle a new suit,
            and then seek to assert claims or discovery that have been rejected by the district court.


            Thanks
            Auggie




            From: Shabnam Lotﬁ <shabnam@lotfilegal.com>
            Sent: Wednesday, October 02, 2019 10:35 AM
            To: Flentje, August (CIV) <AFlentje@CIV.USDOJ.GOV>
            Cc: Kim, David (CIV) <davkim@CIV.USDOJ.GOV>; Young, Stacey (CIV) <styoung@CIV.USDOJ.GOV>; Martinez,
            Angel (CIV) <amartine@CIV.USDOJ.GOV>; Nimra Azmi <nimra@muslimadvocates.org>; Evans, Eric
            <EEvans@mayerbrown.com>; Veronica Sustic <veronica@lotfilegal.com>
            Subject: Re: Withdrawal


            Mr. Flentje,

            I'm resending this request and I kindly ask for a response by COB today.


            Best,




https://mail.google.com/mail/u/0?ik=e64d3a92bd&view=pt&search=all&permmsgid=msg-f%3A1646382907774896491&dsqt=1&simpl=msg-f%3A1646382907774…                                              2/3
10/4/2019                     Case 3:18-cv-01587-JD Document    126-3MailFiled
                                                        Muslim Advocates         10/09/19 Page 4 of 4
                                                                          - Withdrawal
            Attorney Shabnam Lotfi
            Lotfi Legal LLC
            14 W Mifflin St, Ste 300
            Madison, WI 53703
            (608) 259-6226
            shabnam@lotfilegal.com
            www.lotfilegal.com


            This message is for the intended recipient only and may contain privileged, proprietary, private or confidential information. This e-mail is intended solely for the use of the
            individual or entity to which it is addressed. The use, copying or distribution of the contents of this email, or any attachments hereto, by anyone other than the intended
            recipient, or an employee or agent authorized by the intended recipient, is prohibited. If you have received this e-mail in error, please notify the sender immediately and
            permanently delete the original e-mail and destroy any copies or printouts of this e-mail as well as any attachments.




            On Mon, Sep 30, 2019 at 4:14 PM Shabnam Lotfi <shabnam@lotfilegal.com> wrote:

               Dear Mr. Flentje,



               Plaintiffs Soheil Vazehrad and his fiancee Atefehossadat Motavaliabyazani seek to withdraw from the Emami suit. Per Fed. R.
               Civ. P. 41(a)(1)(A)(ii), I am asking for your position on this matter. If the government stipulates to their withdrawal, I will file the
               attached notice today.



               Best,



               Attorney Shabnam Lotfi
               Lotfi Legal LLC
               14 W Mifflin St, Ste 300
               Madison, WI 53703
               (608) 259-6226
               shabnam@lotfilegal.com
               www.lotfilegal.com


               This message is for the intended recipient only and may contain privileged, proprietary, private or confidential information. This e-mail is intended solely for the use of
               the individual or entity to which it is addressed. The use, copying or distribution of the contents of this email, or any attachments hereto, by anyone other than the
               intended recipient, or an employee or agent authorized by the intended recipient, is prohibited. If you have received this e-mail in error, please notify the sender
               immediately and permanently delete the original e-mail and destroy any copies or printouts of this e-mail as well as any attachments.




https://mail.google.com/mail/u/0?ik=e64d3a92bd&view=pt&search=all&permmsgid=msg-f%3A1646382907774896491&dsqt=1&simpl=msg-f%3A1646382907774…                                                   3/3
